DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
**Any reference not considered did not include a publication date and/or name.
Claim Objections
Claims 1, 6-8, 12-15, and 17-20 are objected to because of the following informalities:
On line 9 of claim 1, “catheter” should read --infusion catheter-- in order to provide a consistent reference for the term “infusion catheter”. 
The examiner requests the same changes be made on line 16 of claim 1 and on line 16 of claim 8 (both recitations).
On lines 16-17 of claim 1, “infusion unit” should read --multi-lumen infusion unit-- in order to provide a consistent reference for the term “multi-lumen infusion unit”. 
On line 18 of claim 1, “to cover the intended surface of the target” should read --to cover the surface of the intended target-- to provide proper antecedent basis.
On lines 1-2 of claim 6, “a flow rate” should read --the flow rate-- because there is already antecedent basis for the flow rate in claim 1.
The examiner requests that the same changes be made to line 1 of claim 12 and line 2 of claim 17.
On line 1 of claim 7, “4” should read --5-- to provide antecedent basis for the stem cells.
On line 2 of claim 7, “liquid” should read --fluid medium-- to provide proper antecedent basis for the terms in claim 1.
The examiner requests that the same changes be made to line 2 of claim 13, line 2 of claim 17, line 2 of claim 18, and line 4 of claim 20.
On line 8 of claim 8, “fluid” should read --fluid medium-- in order to provide a consistent reference for the term “fluid medium”.
The examiner requests the same changes be made on lines 16 and 17 of claim 8 and on line 23 of claim 15.
On lines 9-10 of claim 8, “shear stress parameter” should read --shear stress parameter threshold-- to provide proper antecedent basis.
 On line 18 of claim 8, “the infusion unit” should read --the internal multi-lumen separator-- to provide proper antecedent basis for “a internal multi-lumen separator”. 
 On lines 1-2 of claim 14, “the infusion catheter has a distal end and” should be deleted because there is already antecedent basis for the distal end of the catheter in claim 8.
The examiner requests the same changes be made to claim 19.
 On line 11 of claim 15, “the multi-lumen separator” should read “the internal multi-lumen separator” to provide consistent antecedent basis.
Appropriate correction is required.
Effective filing Dates of the claims
	The effective filing date of claims 1-7 is considered to be 3/6/2014 because the disclosure of the homogenous distribution, infusion protocol (claim 1) was first disclosed in the parent application 14/199,490.  The effective filing date of claims 8-14 is considered to be 3/6/2014 because the disclosure of shear stress parameter threshold (claim 8) was first disclosed in the parent application 14/199,490.  The effective filing date of claims 15-16 is considered to be 9/21/2009 because the claimed invention was first disclosed in the parent application 12/563,876.  ‘876 discloses a method including delivering cells without causing damage due to shear stress (by virtue of disclosing delivering cells past the multi-lumen separator).  The effective filing date of claims 17-18 and 20 is considered to be 3/6/2014 because the recited flow rates were first disclosed in the parent application 14/199,490.  The effective filing date of claims 19 is considered to be 5/17/2012 because the recollection chamber was first disclosed in parent application 13/476,988. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In regard to claim 3, it is unclear if the elements recited in claim 3 are the same as the cells now recited in claim 1.  It appears that the terms are referring to the same elements but other interpretations are possible.  It is also unclear if claim 3 further limits claim 1 now because there is already a homogenous distribution of fluid medium having a suspension of cells recited in claim 1 as amended.  The examiner suggests deleting claim 3 or providing clarifying remarks.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mager et al. (US 2003/0130610; hereafter Mager) in view of Boyd (US 5,913,842).
Mager discloses a method for infusing a liquid into the vasculature of a patient which comprises the steps of: supplying a source of the liquid (cardioplegia solution; see par. [0088], [0090], [0191]); providing an infusion catheter (30), wherein the infusion catheter has a proximal end (31) and a distal end (33) and is formed with a multi-lumen infusion unit mounted adjacent the distal end of the infusion catheter (the distal portion of the catheter has 3 lumen), and wherein the infusion catheter includes an inflation balloon (76; see Figure 8) affixed to the catheter proximal to the multi-lumen infusion unit (balloon 76 is proximal to distal tip 78); positioning the distal end of the infusion catheter in an artery of the vasculature of the patient (ascending aorta; see par. [0148]); inflating the inflation balloon to at least partially occlude the artery (see par. [0060]); and exerting a force on the liquid to infuse the liquid from the catheter through the infusion unit and into the vasculature with a homogeneous distribution of the liquid to cover the intended surfaces of the target tissue (see at least par. [0059)).
Mager fails to expressly disclose wherein the flow rate is established in accordance with an infusion protocol, and the infusion protocol is characterized by time and liquid volume parameters based on viscosity and pressure values in the liquid as is recited in claim 1.
Boyd discloses wherein the infusion protocol is based on viscosity and pressure values in the liquid (delivering a cardioplegic fluid through the retrograde delivery catheter to the coronary sinus at a flow rate of at least 200 ml per minute and at a pump pressure of less than 300 mm Hg, wherein the cardioplegic fluid has a viscosity of at least 3.0 centipoise; column 12, lines 10-18; claims 1 -2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have modified the combination to include the infusion protocol of Boyd for the advantage of limiting the pressure of the cardioplegic solution within the coronary sinus to thereby avoid tissue damage (see col. 5, lines 8-12 of Boyd).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mager in view of Boyd and further in view of Morris (US 2005/0287125).
Mager and Boyd, in combination, fail to expressly teach the recited limitations of claim 2.
Morris discloses wherein the force is exerted on the liquid to provide a substantially constant shear-stress distribution in the liquid during an infusion (delivery of myoblasts through catheters using cell-settling prevention media, with defined pressure and flow rate, and at a constant shear-stress per catheter type; figure 6; paragraphs [0046]-[0047]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of the combination to include the substantially constant shear-stress of Morris, for the advantage of providing less shear stress in the fluid delivered through the catheter (Morris, paragraph [0023)).
Claims 8-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dib (US 20120226225) in view of Morris et al. (US 2005/0287125).
In regard to claim 8, Dib discloses a method for infusing a fluid medium (18) having a suspension of cells (20) into the vasculature (14) of a patient, the method comprising the steps of: providing an infusion catheter (12) having an internal multi-lumen separator (32/68) to de-flocculate cells; positioning a distal end of the infusion catheter in an artery of the vasculature of the patient at a location within a predetermined distance from an intended target tissue surface; inflating a balloon (36) attached to the infusion catheter to at least partially occlude the artery; and exerting a force on the fluid to establish a flow rate for the fluid in the catheter to infuse the fluid from the catheter through the infusion unit and into the vasculature (see at least Figure 2).
Dib does not disclose determining a shear stress parameter threshold below which the cells remain viable; selecting a cell concentration for the fluid medium and a flow rate for the fluid medium through the infusion catheter to cause the fluid to flow through the infusion catheter without exceeding the shear stress parameter.
Morris discloses wherein the force is exerted on the liquid to provide a substantially constant shear-stress distribution in the liquid during an infusion (delivery of myoblasts through catheters using cell-settling prevention media; with defined pressure and flow rate, and at a constant shear-stress per catheter type; figure 6; paragraphs [0046]-[0047]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Dib to include the substantially constant shear-stress of Morris, for the advantage of permitting cells to survive much higher shear stress in catheters (Morris, paragraph [0023]).
In regard to claim 9, Dib and Morris teach wherein the shear stress parameter threshold is a maximum shear stress threshold (see par. [0023] of Morris- “Similarly, because of the high survivability rate demonstrated for cells in these solutions, much higher shear rates can be used than previously believed possible, including, but not limited to rates equal to or greater than 1000 1/sec, 2000 1/sec, 3000 1/sec, 4000 1/sec, 5000 1/sec, 6000 1/sec, 7000 1/sec, 8000 1/sec.”).
In regard to claim 10, Dib and Morris teach wherein the shear stress parameter threshold is a time that a cell is above a selected shear stress (see par. [0023] of Morris- “One skilled in the art would recognize that the survivability of cells is proportional to the shear stress in the catheter and the length of time it experiences the effective shear forces.  It is recognized that the effective time that a cell experiences an effective shear stress in the catheter may be as short as about 10 msec to upward of 5000 msec (including ranges of less then 4000 msec, less then 3000 msec, less then 2000 msec, less then 1000 msec.) The abbreviation msec is a unit of time that is one millisecond (one thousandth of a second).  Therefore, ideal survival rates for cells may be optimized by effectively matching the delivery requirements, the shear stress, and the delivery time.”)
In regard to claim 11, Dib and Morris teach wherein the suspension of cells is suspension of stem cells (see claim 8 of Dib).
In regard to claim 12, Dib and Morris teach wherein the force establishes a flow rate for the liquid in the range of 3 milliliters per minute to 12 milliliters per minute. Morris discloses wherein the force establishes a flow rate for the liquid in the range of 3 milliliters per minute to 12 milliliters per minute (flow rates vary from 56 microliters per second (3.3 ml per minute) to 75 microliters per second (4.5 ml per minute); figure 6). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Dib to include the flow rates of Morris, for the advantage of selecting flow rate parameters that influence cell survival (Morris, paragraph [0047]).
In regard to claim 13, Dib and Morris teach wherein the concentration of stem cells in the liquid is in the range of 4 x 106 cells/milliliter to 6 x 106 cells/milliter.  Morris discloses at par. [0034] that “The number of cells delivered suspended in the described liquid carriers may vary widely in the actual effective cell concentration.  The cell concentration may vary from about 1.times.10.sup.9 cells per milliliter to about 1.times.10.sup.6 cells per milliliter (ml) (including from about 1.times.10.sup.9 cells/ml, about 5.times.10.sup.8 cells/ml, about 1.times.10.sup.8 cells/ml, about 5.times.10.sup.7 cells/ml, about 1.times.10.sup.7 cells/ml, about 5.times.10.sup.6 cells/ml, about 1.times.10.sup.6 cells/ml, and the like depending on cell size).  Choice of the delivered concentration of cells along with the number of cells is one criteria matched in selecting the appropriate delivery carrier for the delivered cells and medium to the target site.”  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Dib to include the concentrations of Morris, for the advantage of selecting cell concentrations that influence cell survival.
In regard to claim 14, Dib and Morris teach wherein the infusion catheter (12) has a distal end (34; see Figures 5A-5B of Dib) and the internal multi-lumen separator (68) has a plurality of parallel lumens (76a-76c or 80a-80c) and is positioned in the infusion catheter at a distance, d, from the distal end of the infusion catheter to establish a recollection chamber (70) at the distal end of the infusion catheter.
In regard to claims 17-18 and 20, please see the rejections for claims 12-13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 8,790,298. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 8,647,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,155,099. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,806,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Claims 8-14 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 10,058,675 in view of Morris et al. (US 2005/0287125).  Instant claim 8 includes the determining a shear stress parameter and exerting a force on the fluid to avoid exceeding the shear stress parameter.  Morris discloses wherein the force is exerted on the liquid to provide a substantially constant shear-stress distribution in the liquid during an infusion (delivery of myoblasts through catheters using cell-settling prevention media; with defined pressure and flow rate, and at a constant shear-stress per catheter type; figure 6; paragraphs [0046]-[0047]). It would have been obvious to one of ordinary skill in the art to modify the patented invention to arrive at the instantly recited invention in order to deliver cells in a manner such that cell death is avoided.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16 of U.S. Patent No. 10,058,675. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783